DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the filing of 08/11/2022.
Claims  1 - 3, 5, 6, 8 - 11, 14, 15, 17 - 19 have been amended by Applicant.
Claims 4, 12, and 13  have been previously presented by Applicant.
Claims  7 and 16 remain as original.
Claims 1 - 19 are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments
The prior 35 USC 101 rejections as to claims 1 - 19 is maintained.
The prior 35 USC 102/103 rejections as to claims 1 - 19 are withdrawn. There are no 35 USC 102/103 rejections of the amended claims (08/11/2022).
With regard to the limitations of claims  1 -  19, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 9 - 11. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide meaningful limitations beyond generally linking the use of an abstract idea to a particular (here, unnamed) technological environment. Accordingly, the claim(s) recite an abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the claims follows below.
Notwithstanding the above (and notwithstanding the below following 35 USC 101 analysis) Applicant argues pursuant to 35 USC 101, Remarks 10,  that Specification [060] allows ones credit account (account limit) to not be burdened by any pre-authorization amounts, Remarks 10, because  the putative credit transaction is carried out using the said credit card so long as a separate, temporary authorization account is set up for the pre-authorization amount. Applicant argues that the just stated sets forth a practical improvement to a computer process.  It remains somewhat non-precise though whether the above notion of using the temporary authorization account in the above said manner vis a vis a credit transaction is fully accomplished claim-wise by the (following) step (claims 1/10), and whether and how the same affects ones credit purchase limit(s):
conducting, by the information processing apparatus, the customer transaction with the temporary credit account using the selected payment-by- credit card mechanism; and charging, by the information processing apparatus, the monetary amount 
Applicant representative is thus invited to set up an interview  with examiner to discuss possible ways where the above argued notion might, if properly Specified, be properly claimed to potentially overcome the present 35 USC 101 rejection.

Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  1 - 19  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Note that the prior Non-final 35 USC 101 analysis, apart from adjusting the abstract idea, see below, is quite unaffected by the recent amendments to the claims. (but see above response to 35 USC 101 arguments). 
Independent claim 1 is directed to a method (process) and independent claim 10 is directed to a system (machine), both of which are statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, the  claims fall within a statutory category).
The two claim sets (claims 1 - 9, method, and claims 10 - 18, system) are perfectly mirrored and will be analyzed as such where appropriate. Claim 19 , depending from claim 1, is treated separately as below. Examiner has identified independent method claim 1 as the claim that best represents the invention for the present 35 USC 101 analysis, and it is sufficiently similar to independent system claim 10. 
Independent method claim 1 recites the limitations of:
receive an identification of a merchant; communicate with the merchant to retrieve accepted payment mechanisms; retrieve accepted payment mechanisms from the merchant; select, the payment from the accepted payment mechanisms; associating the selected payment with the merchant; receive an invoice for a customer transaction with the merchant from the merchant, including a monetary amount owed to the merchant; and conduct a payment transaction with the selected payment including:  generate a temporary credit account, wherein a credit limit of the temporary credit account is set to a preauthorization amount that includes the monetary amount owed to the merchant plus an additional amount for preauthorization; preauthorize the customer, including applying the preauthorization amount to the temporary credit account, generate a mechanism for a payment, fund an account regarding that payment associated with the customer for an amount of the invoice; and charge the payment transaction to a credit account associated with the customer. 
Some dependent claims further refine the abstract idea of the independent(s) as follows:
wherein the accepted payment mechanisms comprise an automated clearing house (ACH) payment, a check payment, an inter-bank funds transfer (claims 2, 11); including checking a credit history of the customer prior to generating the temporary credit account. (claims 3, 12); wherein the temporary credit account is generated based on the credit history of the customer. (claims 4, 13); funding credit with funds from a credit account associated with the customer for an amount of the second invoice (claims 5, 14); wherein the step of conducting a payment transaction with the selected payment by credit; providing the merchant with a check for an amount of the invoice. (claims 6, 15);   check is an electronic check. (claims 7, 16); wherein the step of charging the payment transaction to a credit account associated with the customer comprises: redeeming customer reward points for an amount of the invoice (claims 8, 17); wherein the step of charging the payment transaction to a credit account associated with the customer comprises: providing the customer with a cash advance for an amount of the invoice. (claims 9, 18); comparing an amount owed to merchant with balance (claim 19).   
The claim(s) thus recite the abstract idea of:
Preauthorizing an account to make a credit purchase.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity, which include a commercial interaction. These certain methods of organizing human activity constitute a grouping of abstract ideas. The abstract idea above articulated could be performed manually by a human who utilizes credit to pay a bill. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application because they simply apply generic computer components to the recited abstract idea. Those claim limitations otherwise amount to instructions to apply generic computer components as a tool to perform the above noted abstract idea. The generic computer components here consist of: a system, processing apparatus, computer processor, financial institution computer, and credit based online bill pay service, components which are all found in the independent claim(s). These components are all recited at a high-level of generality (e.g., a generic computer or computer component performing a generic computer function). The above said computer related elements simply generally link the abstract idea above noted to credit card transaction technology utilizing computers. The recitation of generic computer components in a claim do not necessarily preclude that claim from reciting an abstract idea. The independent claims' above noted additional elements do not integrate the above articulated abstract idea into a practical application because those claims do not impose any meaningful limits on practicing the abstract idea, and because those additional claim elements are also set forth at a high level of generality as noted. The independent claims are directed to an abstract idea without a practical application.
The dependent claims as above also lack any elements, whether computer related (including their system, processing apparatus, computer processor, financial institution computer, credit based online bill pay service, ACH, check(s), EFT transfer(s), inter-bank transfers, credit card(s), stored value cards, and electronic checks), or not (cash advance(s)), which integrate the articulated abstract idea into a practical application because they too do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and those additional elements in the dependent claims are also set forth at a high level of generality.
  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims also lack any additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately and/or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking any  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to perform the judicial exception by applying generic computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Thus the additional elements of the independent claims do not change the outcome of the analysis.(Step 2B: NO. The  claims do not provide significantly more than the judicial exception).
The dependent claims all further articulate the abstract idea set forth in the independent claim(s) by:
 further refining the abstract limitations themselves (claims 2,11   3,12  4,13    5,14   8,17   and 19);
further limiting the independent claims by adding physical non-computer elements (claims 6,15 and 9,18); and
further limiting the independent claims by adding physical computer components  (claims 7,16). 
That said, the dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception. The dependent claims are also directed to an abstract idea.

Claims 1 - 19 are not patent-eligible.   










Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner considered the following references although they were not expressly used in this analysis. See Form 982 attached hereto.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892:
Flitcroft (US20090070260A1) - A credit card system is provided which has the added feature of providing additional limited use credit card numbers and/or cards. These numbers and/or cards can be used for a single or limited use transaction, thereby reducing the potential for fraudulent reuse of these numbers and/or cards. The credit card system finds application to “card remote” transactions such as by phone or Internet. Additionally, when a single use or limited use credit card is used for “card present” transactions, so called “skimming” fraud is eliminated. Various other features enhance the credit card system, which will allow secure trade without the use of elaborate encryption techniques. Methods for limiting, distributing and using a limited use card number, controlling the validity of a limited use credit card number, conducting a limited use credit card number transaction and providing remote access devices for accessing a limited use credit card number are also provided.
Weber  (US20140108172A1) - Embodiments of the present invention are directed to methods, systems, and apparatuses for enabling payment information received via a reader device coupled to a mobile point-of-sale (POS) terminal to be communicated in a secure manner to a third party service provider for payment processing of a transation between a merchant and a consumer. Some embodiments are directed to communication of the payment information received from a reader device using a payment processing mechanism (e.g., a hosted order page) of the merchant to process payment information via the third party service provider in a secure manner. The reader device can encrypt payment information using a third party encryption mechanism, such as derived unique key per transaction (DUKPT). The third party encryption mechanism can be used or accessed by the third party service provider to enable end-to-end security for payment processing.
Brown  (US20040158522A1) - A system and method is disclosed enabling a customer payor to make payment to a payee in a networked environment using a credit card, revolving credit, or other credit account. The payment system may provide for online receipt and review of bills, and may allow a customer payor to optionally select one or more alternative secondary accounts for payment in the event that payment cannot be made from a primary credit account. The secondary account may be another credit account, a checking account, a brokerage account, or another type of account. Actual payment may be accomplished by electronic settlement of a credit transaction, electronic funds transfer, or by printing and physically delivering a paper check. A customer payor using the system and method may receive notification concerning the success or failure of the transaction.
Macguire (US20130297487A1) - A loan system and cash advance product is provided which provides funds instantly to a financial institution or equivalent payment provider for pick-up by a registered user of the system. The user selects a cash advance product provided by an authorized distributor. The authorized distributor authenticates the user, pre-authorizes the purchase of the cash advance product, communicates with a loan system that verifies the user, authorizes the transaction, and transfers funds to the financial institution associated with the user. The authorized distributor then charges the user on his bill and remunerates the loan system cash advance product once the user has paid the bill.
Posteral  (US20050149394A1) -  loyalty reward point system that utilizes the pre-existing infrastructure of network such as a credit card network. A user makes a purchase at a merchant using a token such as a credit card. As part of the purchase transaction, the user is awarded reward points from the merchant based on the purchase, which are stored in an account associated with the merchant and the user by the issuing bank. The reward account is maintained on the issuing bank server on behalf of the merchant and the user, and the number of reward points in the user's account for that merchant is increased accordingly. The user may redeem the reward points earned from the transaction with the merchant at a later time, or may redeem the points with another merchant in the same marketing cluster, or may aggregate those reward points with those of other merchants into a reward point exchange account, and then redeem the aggregated reward points for goods or services from any approved merchant on the network, depending on the configuration of the system.
 Averyt (US20060074799A1) - An integrated payment processing system and method includes an input unit that receives payment data from at least three different payment types. A processing unit processes the payment data to associate the payment data with one or more payers and one or more goods or services, and a user interface unit allows a user to configure the payment processing system and configure the processing unit to process the payment data received by the input unit.
Evans (US20140279474A1) - The Multi-Purse One Card Transaction Apparatuses, Methods And Systems (“MPOC”) transform purchase item information inputs via MPOC components into account payment settlement outputs. In one implementation, the MPOC may obtain purchase item information and consumer digital wallet information at a merchant terminal; obtain consumer payment account usage rules based on the consumer digital wallet information; obtain purchase item category information from the purchase item information; determine that at least one purchase item qualifies for a consumer payment account based on the consumer payment account usage rules; generate a payment authorization request message in compliance with a transaction processing format; and send the generated payment author.
Fischer (US20120179558A1) - A system and method that enables a consumer or merchant to configure their own respective requirements for using and accessing one or more financial accounts in connection with a financial transaction between a consumer and a merchant. Requirements can include any number of factors including the credit profile of the user, the size of the transaction, the location of the merchant or user, the device used by the user or merchant to perform the transaction. Once requirements have been met for at least one financial account, permitting the completion of a financial transaction using one or more of the financial accounts that have had its requirements met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698     

/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698